MEMORANDUM **
Orlando Hernandez Garcia and Estella Lazaro, husband and wife, and natives and citizens of the Philippines, appeal from the district court’s denial of their 28 U.S.C. § 2241(c)(3) habeas corpus petition. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.
There was no error in the district court’s determination that Garcia and Lazaro failed to follow the requirements of Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988). See Rojas-Garcia v. Ashcroft, 339 F.3d 814, 824 (9th Cir.2003) (applying Lozada factors to habeas petition). Neither was there substantial compliance with the Lozada affidavit, notification, and reporting requirements, such that the purpose of Lozada was “fully served by other means.” Rojas-Garcia at 824-25 (quoting Castillo-Perez v. INS, 212 F.3d 518, 526 (9th Cir. 2000)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.